Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed. Respondent Kenneth Neal Brody, who has been disciplined in the State of California, is suspended from the practice of law in the State of Illinois for six (6) months, stayed in full, and respondent is placed on probation for one (1) year subject to any and all conditions of probation imposed by the Supreme Court of California. Respondent Kenneth Neal Brody shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.